Title: To James Madison from Nathaniel McWarren, 4 March 1815
From: McWarren, Nathaniel
To: Madison, James


                    
                        Hon Sir,
                        Monmouth March 4th. 1815
                    
                    I wast inprest in the British sarvice August the 29 1805 and remained In thir Sarvice till August the 23th. 1812, when I heard the War was Betwean Grate Britton and America and I Gave myself up as prisner of war on sd August 23th and thay kep me till the 13 of June following and Shent me to prisson and I remain ther till at Last I maid my ascap from them and now I hav⟨e⟩ Got home to my frends again.
                    I sent a Letter to the Agent of the U.S.A in Plymouth Nathl G Ingraham told me that all those that Gave themsefvs up as Prisoners of war was to receave half Pay till thay was sent home so I should be very glat to know the certainty of it if you will be so good as to Let me know the sartainty of

it So I remain your Humble sarvent and sitizen of the ustates of America till Death
                    
                        Nathl. McwarrenCounty of Kenebeck andstate of Massachusetts.
                    
                